


Exhibit 10.1
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is made as of the 27th day of October,
2010 (the “Effective Date”), by and between Ventas, Inc., a Delaware corporation
(the “Company”), and John D. Cobb (the “Employee”).
W I T N E S S E T H:
WHEREAS, the Company desires to employ the Employee as Senior Vice President and
Chief Investment Officer; and
WHEREAS, the Company and the Employee desire to enter into this Agreement as of
the Effective Date.
NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Employee agree as follows:
1.EMPLOYMENT. The Company hereby agrees to employ Employee and Employee hereby
agrees to be employed by the Company as of November 15, 2010 (the “Start Date”)
on the terms and conditions herein set forth.


2.DUTIES. The Company hereby employs Employee and Employee hereby accepts
employment with the Company as Senior Vice President and Chief Investment
Officer. Employee shall have the title, status, responsibilities and duties of
such positions as designated from time to time by the Company. Employee shall
report to the Executive Vice President of the Company.


3.EXTENT OF SERVICES. So long as Employee is employed by the Company, Employee
shall devote his working time, attention, labor, skill and energies to the
business of the Company, and shall not, without the consent of the Company, be
actively engaged in any other business activity, whether or not such business
activity is pursued for gain, profit or other pecuniary advantage.
Notwithstanding the preceding sentence, but subject to the Company's internal
policies and procedures, Employee shall be permitted, to the extent such
activities do not adversely affect the ability of Employee to perform fully his
duties and responsibilities under this Agreement, to serve on civic or
charitable boards or committees.


4.COMPENSATION. As compensation for services rendered while employed by the
Company, Employee shall receive:


(a)Base Salary. A base salary at a rate of three hundred twenty-five thousand
dollars ($325,000) per year. Employee's base salary shall be payable in
installments in accordance with the Company's normal payroll procedures in
effect from time to time. The term “Base Salary” for purposes of this Agreement
shall refer to Employee's base salary annualized, as same may be changed from
time to time.


(b)Annual Bonus. In addition to Base Salary, for the calendar year 2010 and
thereafter, Employee shall be eligible to receive an annual cash bonus (“Annual
Bonus”) of up to one hundred ten percent (110%) of Base Salary, as senior
management of the Company may determine in its discretion.


(c)Long-Term Incentive. Employee shall be eligible for such long term incentive
compensation as senior management of the Company or the Executive Compensation
Committee, as from time to time applicable, may determine at its discretion.


(d)One Time Equity Grant. Employee shall receive a one time equity grant of
restricted shares valued at $300,000 on the Start Date (the number of shares to
be determined on the date of grant) which shall vest as follows: one-third (1/3)
on the third year anniversary of the grant date, one-third (1/3) on the fourth
year anniversary of the grant date and one-third (1/3) on the fifth year
anniversary of the grant date, vesting one hundred percent (100%) on the fifth
year anniversary of the Start Date and subject to the terms of the restricted
stock agreement.


5.BENEFITS.


(a)Employee shall be entitled to participate in any 401(k) plan, medical,
dental, disability and group life insurance and fringe benefit plans from time
to time in effect for employees generally of the Company and its affiliates in
accordance with the terms and conditions thereof.




--------------------------------------------------------------------------------




(b)Employee shall be entitled to paid time off in a calendar year in accordance
with the Company's paid time off policy or program in effect from time to time,
at a time or times mutually agreed between Employee and the Executive Vice
President.


(c)Employee may incur reasonable expenses for promoting the Company's business
and expenses for entertainment, travel, cellular telephone and similar items
related thereto. The Company shall reimburse Employee for all such reasonable
expenses subject to the Company's reimbursement procedures and policies
regarding such expenses.


(d)Employee's principal place of employment shall be the Company's office in
Chicago, Illinois, provided, however, that Employee shall, as directed by the
Company, travel from time to time to the Company's other office locations,
including the Company's office in Louisville, Kentucky. The Company shall pay or
promptly reimburse Employee for (i) reasonable travel expenses incurred by
Employee to travel to and from the Louisville area and (ii) reasonable expenses
for temporary lodging incurred by Employee while in the Louisville area.
Employee shall comply with the Company's policies and procedures regarding the
reporting and documentation for reimbursement of all such travel and lodging
expenses.


(e)Employee acknowledges that any of the Company's compensation or benefit plans
may be amended, changed or terminated from time to time in the sole discretion
of the Company.


6.TERMINATION OF EMPLOYMENT. Subject to the provisions of Section 7, the Company
may terminate Employee's employment at any time for any reason whatsoever or for
no reason and with or without cause. Employee acknowledges and agrees that his
employment with the Company is terminable at the will of the Company without any
obligation except as may be expressly provided in Section 7.


7.OBLIGATIONS OF THE COMPANY UPON TERMINATION.


(a)Following any termination of Employee's employment hereunder for any reason
whatsoever, the Company shall pay Employee the portion of his Base Salary that
relates to the period through the date of termination, accrued but unused paid
time off and reimbursable expenses incurred but not yet reimbursed through date
of termination and all amounts owed to Employee pursuant to the terms and
conditions of the benefit plans, programs and arrangements of the Company at the
time such payments are due.


(b)If the Company shall terminate Employee's employment other than for Cause (as
defined below) or the Employee shall terminate his employment for Good Reason
(as defined below), subject to Employee's execution and delivery to the Company
of a general release of claims within sixty (60) days of such termination in
form reasonably determined by the Company (the “Release”), the Company shall pay
to the Employee not later than the tenth (10th) business day after his execution
and delivery of the Release, in cash in one lump sum, an amount equal to
Employee's Base Salary in effect on the date of his termination of employment.


(c)For purposes of this Section 7, “Cause” shall mean the Employee's (i)
indictment for, conviction of, or plea of nolo contendere to, any felony or a
misdemeanor involving fraud, dishonesty or moral turpitude; (ii) willful or
intentional material breach by Employee of his duties and responsibilities;
(iii) willful or intentional material misconduct by Employee in the performance
of his duties under this Agreement; (iv) material breach of the representation
under Section 9 of this Agreement; or (v) willful or intentional failure to
comply with any lawful instruction or directive of senior management of the
Company.


(d)For purposes of this Section 7 “Good Reason” shall exist upon the occurrence,
without Employee's express written consent, of any of the following events:


(i)a material diminution in Employee's position, authority or duties (including
the assignment to Employee of any duties materially and adversely inconsistent
with Employee's position, authority or duties hereunder), excluding for this
purpose an isolated, insubstantial, and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Employee;


(ii)the Company shall materially reduce (other than pursuant to a uniform
reduction applicable to other similarly situated employees of the Company) the
Base Salary or bonus opportunity of Employee;


(iii)the Company shall relocate its Chicago, Illinois business office to any
location more than 30 miles from its Chicago, Illinois location on the Effective
Date; or






--------------------------------------------------------------------------------




(iv)the failure of the Company to obtain the assumption of this Agreement as
contemplated by Section 11(c);


which in each case is not cured within thirty (30) days after written notice
from Employee to the Company setting forth in reasonable detail the facts and
circumstances claimed to constitute Good Reason and affording an opportunity to
cure. Any termination of employment by the Employee for Good Reason shall be
communicated to the Company by written notice in accordance with this Agreement.
The Employee must deliver to the Company the Notice of Termination not later
than ninety (90) days after the Employee has actual knowledge of an act or
omission which constitutes Good Reason. In the event that the Company fails to
remedy the condition constituting Good Reason during the applicable cure period,
the Separation from Service (as defined below) must occur, if at all, within six
(6) months following the end of such cure period in order for such termination
as a result of such condition to constitute a termination for Good Reason.


8.RESTRICTIVE COVENANTS.


(a)Confidentiality.


(i)Employee shall not, unless written permission is granted by the Company,
disclose to or communicate in any manner with the press or any other media about
his employment with the Company, the terms of this Agreement, the termination of
his employment with the Company, the Company's businesses or affairs, the
Company's officers, directors, employees and/or consultants, or any matter
related to any of the foregoing.


(ii)Employee acknowledges that it is the policy of the Company and its
subsidiaries to maintain as secret and confidential all valuable and unique
information and techniques acquired, developed or used by the Company and its
subsidiaries relating to their business, operations, actual or potential
products, strategies, potential liabilities, employees, tenants, proposed or
perspective tenants and customers, business partners and customers, (including
without limitation information protected by the Company's attorney/client, work
product, or tax advisor/audit privileges; tax matters and information; financial
analysis models; the Company's strategic plans; negotiations with third parties;
methods, policies, processes, formulas, techniques, know-how and other
knowledge; trade practices, trade secrets, or financial matters; lists of
customers or customers' purchases; lists of suppliers, manufacturers,
representatives, or other distributors; lists of and information about tenants
and customers; requirements for systems, programs, machines, or their equipment;
information regarding the Company's bank accounts, credit agreement or financial
projections information; information regarding the Company's directors or
officers or their personal affairs) which gives the Company and its subsidiaries
a competitive advantage in the businesses in which the Company and its
subsidiaries are engaged (“Confidential Information”). “Confidential
Information” shall not include information that (A) is or becomes generally
available to the public other than as a result of a disclosure by Employee in
violation of this Agreement, (B) was available to Employee on a non-confidential
basis prior to the date hereof, or (C) is compelled or required to be disclosed
by any law, regulation or order of a court or governmental agency, provided that
prior written notice is given to the Company and Employee cooperates with the
Company in any efforts by the Company to limit the scope of such obligation
and/or to obtain confidential treatment of any material disclosed pursuant to
such obligation. Employee recognizes that all such Confidential Information is
the sole and exclusive property of the Company and its subsidiaries, and that
disclosure of Confidential Information would cause damage to the Company and its
subsidiaries. Employee shall not disclose, directly or indirectly, any
Confidential Information obtained during his employment with the Company, and
will take all necessary precautions to prevent disclosure, to any unauthorized
individual or entity inside or outside the Company, and will not use the
Confidential Information or permit its use for the benefit of Employee or other
third party other than the Company. These obligations shall continue for so long
as the Confidential Information remains Confidential Information.


(b)Noncompetition, Nonsolicitation, Noninterference. Employee shall not during
his employment with the Company, and during the six-month period after the
termination of Employee's employment with the Company for any reason (the
“Restricted Period”), either directly or indirectly (through another business or
person) engage in or facilitate any of the following activities anywhere in the
United States:


(i)hiring, recruiting, engaging as a consultant or adviser, employing or
attempting or soliciting to hire, recruit or employ any person employed by the
Company or any subsidiary of the Company, or causing or attempting to cause any
third party to do any of the foregoing; nothing in this Section 8(b)(i) shall,
however, restrict Employee from general employment advertising on a broad basis
not targeted at or designed for any such employee;


(ii)causing or attempting to cause any person employed at any time during the
Restricted Period by the Company or any subsidiary of the Company to terminate
his or his relationship with the Company or any subsidiary; or






--------------------------------------------------------------------------------




(iii)soliciting, enticing away, or endeavoring to entice away from the Company
or any subsidiary of the Company, or otherwise interfering with any employee,
customer, tenant, financial partner, vendor, supplier or other similar business
relation, who at any time during the Restricted Period, to the Employee's
knowledge, maintained a material business relationship with the Company or any
subsidiary of the Company or with whom the Company is targeting for a material
business relationship or is engaged in discussions with to commence a material
business relationship at the time of the Employee's termination of employment
with the Company.


(iv)Performing services as an employee, director, officer, consultant,
independent contractor or advisor, or investing in, whether in the form of
equity or debt, owning any interest or otherwise having an ownership or other
interest or a connection to any healthcare REIT (real estate investment trust)
or any person which owns in excess of five percent of the issued and outstanding
equity interest of a healthcare REIT, or any other company, entity or person
that directly and materially competes with the Company anywhere in the United
States. Nothing in this Section (iv) shall, however, restrict Employee from (A)
making an investment in and owning up to two percent (2%) of the common stock of
any company whose stock is listed on a national exchange, provided that such
investment does not give Employee the right or ability to control or influence
the policy decisions of any direct competitor, or (B) except as provided in
Section 8(c) below, performing services as an employee, director, officer,
consultant, independent contractor, or advisor in an operating company which
provides healthcare services or goods other than leasing or financing of real
property (for example, a hospital or a nursing facility).


(c)Other Prohibited Activities. Employee acknowledges that his position at the
Company provides him with access to highly sensitive information concerning the
Company's operators, tenants, managers, lessees and their affiliates and the
Company's contracts with such operators, tenants, managers, lessees and their
affiliates which are critical to the Company's ability to effectively function
and to the properties to be purchased by the Company, and that if Employee were
to provide services for such operators, tenants, managers, lessees and/or their
affiliates such services would cause irreparable damages to the Company.
Employee shall not during the Restricted Period, either directly or indirectly
(through another business or person) engage in or facilitate any of the
following activities anywhere in the United States or in any location outside
the United States where the Company conducts or plans to conduct business: (i)
performing services as an employee, director, officer, consultant, independent
contractor or advisor to, or (ii) investing in, whether in the form of equity or
debt, owning any interest or otherwise having an ownership or other interest or
a connection to, any company or entity, or any of its parent, sister, subsidiary
or affiliated entities in any manner, including as an owner, principal, partner,
officer, director, stockholder, employee, consultant, contractor, agent, broker,
representative or otherwise of any Person that is then in an existing operator,
tenant, lessor or manager relationship with the Company, or any of its
affiliates. Nothing in this Section (c) shall, however, restrict the Employee
from making an investment in and owning, directly or indirectly, up to two
percent (2%) of the common stock of any company whose stock is listed on a
national exchange, provided that such investment does not give the Employee the
right or ability to control or influence the policy decisions of any direct
competitor.


(d)Non-Disparagement.


(i)Except as may be required by rules adopted by the Securities and Exchange
Commission pursuant to the Sarbanes-Oxley Act of 2002 or other comparable
professional ethical obligations, Employee agrees not to make, or cause to be
made, any statement, observation or opinion, or communicate any information
(whether oral or written, directly or indirectly) that (A) accuses or implies
that the Company and/or any of its affiliates, together with their respective
present or former officers, directors, partners, stockholders, employees and
agents, and each of their predecessors, successors and assigns, engaged in any
wrongful, unlawful, unethical or improper conduct, whether relating to
Employee's employment (or termination thereof), the business or operations of
the Company, or otherwise; or (B) disparages, impugns or in any way reflects
adversely upon the business, good will, products, business opportunities,
competency, character, behavior or reputation of the Company and/or any of its
affiliates, together with their respective present or former officers,
directors, partners, stockholders, employees and agents, and each of their
predecessors, successors and assigns.


(ii)Nothing herein shall be deemed to preclude Employee or the Company from
providing truthful testimony or information pursuant to subpoena, court or other
similar legal process or proceedings or otherwise complying with any applicable
law or regulation.


(e)New Employer. During the Restricted Period, Employee shall provide the terms
and conditions of this Section 8 to any prospective new employer or new employer
and shall permit the Company to contact any such company, entity or individual
to confirm Employee's compliance with this Section 8 and shall provide the
Company with such information as it reasonably requests to allow such inquiry.






--------------------------------------------------------------------------------




(f)Reasonableness of Restrictive Covenants.


(i)Employee acknowledges that the covenants contained in this Section 8 are
reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect the Company's legitimate interests
in its Confidential Information, its reputation, and in its relationships with
its employees, customers, and suppliers.


(ii)The Company has, and the Employee has had an opportunity to, consult with
their respective legal counsel and to be advised concerning the reasonableness
and propriety of such covenants. Employee acknowledges that his observance of
the covenants contained herein will not deprive Employee of the ability to earn
a livelihood or to support his dependents.


(g)Right to Injunction. In recognition of the confidential nature of the
Confidential Information, and in recognition of the necessity of the limited
restrictions imposed by Section 8, Employee and the Company agree that it would
be impossible to measure solely in money the damages which the Company would
suffer if Employee were to breach any of his obligations hereunder. Employee
acknowledges that any breach of any provision of this Agreement would
irreparably injure the Company. Accordingly, Employee agrees that if he breaches
any of the provisions of Section 8, the Company shall be entitled, in addition
to any other remedies to which the Company may be entitled under this Agreement
or otherwise, to an injunction to be issued by a court of competent
jurisdiction, to restrain any breach, or threatened breach, of any provision of
Section 8, and Employee hereby waives any right to assert any claim or defense
that the Company has an adequate remedy at law for any such breach.


(h)Assistance. During the one hundred eighty (180) calendar days following a
termination of Employee's employment with the Company, Employee shall from time
to time provide the Company with such reasonable assistance and cooperation as
the Company may reasonably from time to time request in connection with any
financial and business issues, investigation, claim, dispute, judicial,
legislative, administrative or arbitral proceeding, or litigation (any of the
foregoing, a “Proceeding”) arising out of matters within the knowledge of
Employee and related to his position as an employee of the Company. Such
assistance and cooperation shall include providing information, declarations or
statements to the Company, signing documents, meeting with attorneys or other
representatives of the Company, and preparing for and giving truthful testimony
in connection with any Proceeding or related deposition. Employee shall agree to
also make himself available to assist the Company with transition of Employee's
duties to his successor and addressing ongoing issues and problems. In any such
instance, Employee shall provide such assistance and cooperation at times and in
places mutually convenient for the Company and Employee and which do not
unreasonably interfere with Employee's business or personal activities. If and
to the extent that the Company shall require Employee to render assistance
pursuant to this Section 8(h), the Company shall pay the Employee $100 per hour
for such services. The Company shall reimburse Employee's reasonable out-of
pocket costs and expenses in connection with such assistance and cooperation
upon Employee's written request in such form and containing such information as
the Company shall reasonably request.


9.NO CONFLICTING AGREEMENTS. Employee represents and warrants that he is not a
party to any agreements, contracts, understandings or arrangements, whether
written or oral, in effect which would prevent him from rendering exclusive
services to the Employer during the term hereof, and that he has not made and
will not make any commitment to do any act in conflict with this Agreement.


10.DISPUTES. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of the
Company, be finally determined and settled by binding arbitration in the City of
Chicago, Illinois, in accordance with the commercial arbitration rules and
procedures of JAMS, and judgment upon the award may be entered in any court
having jurisdiction thereof. Each party shall bear its own costs, legal fees and
other expenses respecting such arbitration; provided, however, if one party
shall prevail in the claims in such arbitration, the non-prevailing party shall
pay the prevailing party's costs, legal fees and other expenses respecting such
arbitration.


11.SUCCESSORS.


(a)This Agreement is personal to Employee and without the prior written consent
of the Company shall not be assignable by Employee otherwise than by will or the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by Employee's legal representatives.


(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.


(c)The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which




--------------------------------------------------------------------------------




Employee's services are principally performed, to assume expressly, absolutely
and unconditionally and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as herein before defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
12.OTHER SEVERANCE BENEFITS. Employee hereby agrees that in consideration for
and subject to the receipt of the payments to be received under this Agreement,
Employee waives any and all rights to any payments or benefits under any other
plans, programs, contracts or arrangements of the Company or their respective
affiliates that provide for severance payments or benefits upon a termination of
employment, except as provided in this Agreement and except as may be provided
for in equity grants to the Employee under any equity compensation plan or
program of the Company or any 401(k) plan.


13.WITHHOLDING. The Company may withhold all applicable required federal, state,
local and other employment, income and other taxes from any and all payments to
be made pursuant to this Agreement.


14.NO MITIGATION. Employee shall have no duty to mitigate his damages by seeking
other employment and, should Employee actually receive compensation from any
such other employment, the payments required hereunder, shall not be reduced or
offset by any such compensation.


15.NOTICES. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given and effective
when delivered by telephone facsimile transmission personal or overnight
couriers, or registered mail, in each case with confirmation of receipt, prepaid
and addressed as follows:


If to Employee:
John D. Cobb
at the most recent address on file with the Company
If to Company:
Ventas, Inc.
10350 Ormsby Park Place, Suite 300
Louisville, KY 40223
Attn: General Counsel


Either party may change its specified address by giving notice in writing to the
other in accordance with the foregoing method.
16.WAIVER OF BREACH AND SEVERABILITY. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. The invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision, which other provision shall
remain in full force and effect. In the event any provision of this Agreement is
found to be invalid or unenforceable it may be severed from the Agreement and
the remaining provisions of the Agreement shall continue to be binding and
effective.


17.ENTIRE AGREEMENT; AMENDMENT. This instrument contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
agreements (including all agreements, letters and term sheets from the Company
regarding Employee's employment), promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral, with respect to the subject matter hereof. No provisions of this Agreement
may be modified, waived or discharged unless such modification, waiver or
discharge is agreed to in writing signed by Employee and the Company.


18.GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Kentucky.


19.HEADINGS. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.






--------------------------------------------------------------------------------




20.COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


21.COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE. All payments
pursuant to this Agreement shall be subject to the provisions of this Section
21. Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and operated to the fullest extent possible so that the
payments and benefits under this Agreement either shall be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”) or shall comply with the requirements of such provision;
provided, however, that notwithstanding anything to the contrary in this
Agreement in no event shall the Company be liable to the Employee for or with
respect to any taxes, penalties or interest which may be imposed upon the
Employee pursuant to Code Section 409A.


(a)Payments to Specified Employees. To the extent that any payment or benefit
pursuant to this Agreement constitutes a “deferral of compensation” subject to
Code Section 409A (after taking into account to the maximum extent possible any
applicable exemptions) (a “409A Payment”) treated as payable upon a “separation
from service” pursuant to Code Section 409A (“Separation from Service”), then,
if on the date of the Employee's Separation from Service, the Employee is a
Specified Employee, then to the extent required for Employee not to incur
additional taxes pursuant to Code Section 409A, no such 409A Payment shall be
made to the Employee earlier than the earlier of (i) six (6) months after the
Employee's Separation from Service; or (ii) the date of his death. Should this
Section 21 otherwise result in the delay of in-kind benefits (for example,
health benefits), any such benefit shall be made available to the Employee by
the Company during such delay period at Employee's expense. Should this Section
21 result in payments or benefits to Employee at a later time than otherwise
would have been made under this Agreement, on the first day any such payments or
benefits may be made without incurring additional tax pursuant to Code Section
409A (the “409A Payment Date”), the Company shall make such payments and provide
such benefits as provided for in this Agreement, provided that any amounts that
would have been payable earlier but for the application of this Section 21, as
well as reimbursement of the amount Employee paid for benefits pursuant to the
preceding sentence, shall be paid in lump-sum on the 409A Payment Date along
with accrued interest at the rate of interest published in the Wall Street
Journal as the “prime rate” (or equivalent) on the date that payments or
benefits, as applicable, to Employee should have been made under this Agreement.
For purposes of this Section 21, the term “Specified Employee” shall have the
meaning set forth in Code Section 409A, as determined in accordance with the
methodology established by the Company. For purposes of determining whether a
Separation from Service has occurred for purposes of Code Section 409A, to the
extent permissible under Code Section 409A, subsidiaries and affiliates of the
Company are those included by using a twenty percent (20%) standard to define
the controlled group under Code Section 1563(a) in lieu of the fifty percent
(50%) default rule. In addition, for purposes of determining whether a
Separation from Service has occurred for purposes of Code Section 409, a
Separation from Service is deemed to include a reasonably anticipated permanent
reduction in the level of services performed by the Employee to less than fifty
percent (50%) of the average level of services performed by the Employee during
the immediately preceding 12-month period.


(b)Reimbursements. For purposes of complying with Code Section 409A and without
extending the payment timing otherwise provided in this Agreement, taxable
reimbursements under this Agreement, subject to the following sentence and to
the extent required to comply with Code Section 409A, will be made no later than
the end of the calendar year following the calendar year in which the expense
was incurred. To the extent required to comply with Code Section 409A, any
taxable reimbursements and any in-kind benefits under this Agreement will be
subject to the following: (a) payment of such reimbursements or in-kind benefits
during one calendar year will not affect the amount of such reimbursement or
in-kind benefits provided during any other calendar year (other than for medical
reimbursement arrangements as excepted under Treasury Regulations
§1.409A-3(i)(1)(iv)(B) solely because the arrangement provides for a limit on
the amount of expenses that may be reimbursed under such arrangement over some
or all of the period the agreement remains in effect); (b) such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another form of compensation to the Employee and (c) the right to reimbursements
under this Agreement will be in effect for the lesser of the time specified in
this Agreement or ten years plus the lifetime of the Employee. Any taxable
reimbursements or in-kind benefits shall be treated as not subject to Code
Section 409A to the maximum extent provided by Treasury Regulations
§1.409A1(b)(9)(v) or otherwise under Code Section 409A.


(c)Release. To the extent that Employee is required to execute and deliver a
Release to receive a 409A Payment, and this Agreement provides for such 409A
Payment to be provided prior to the 55th day following the Employee's Separation
from Service, such 409A Payment will be provided upon the 55th day following
Employee's Separation from Service provided the Release in the form mutually
agreed upon between Employee and the Company or in the form set forth in
Appendix A has been executed, delivered and effective prior to such time. To the
extent a 409A Payment is made at a later time than otherwise would have been
made under this Agreement because of the provisions of the preceding sentence of
this Section 21(c), interest for the delay and the opportunity for Employee to
pay for benefits in the interim with subsequent reimbursement from the Company
shall be provided in a manner consistent with that set forth in Section 21(a).
To the extent that Employee is required to execute and deliver a Release to
receive a 409A Payment and this Agreement provides for such 409A Payment to be
provided in accordance with Section 21(a), such 409A Payment will be provided as
set forth in Section 21(a) provided the Release in the form mutually




--------------------------------------------------------------------------------




agreed upon between Employee and the Company or in the form set forth in
Appendix A has been executed, delivered and effective prior to such time. If a
Release is required for a 409A Payment and such Release is not executed,
delivered and effective by the date six months after the Employee's Separation
from Service if such 409A Payment is subject to the limitations set forth in
Section 21(a) or the 55th day following Employee's Separation from Service if
such 409A Payment is not subject to the limitations set forth in Section 21(a),
such 409A Payment shall not be provided to the Employee to the extent that
providing such 409A Payment would cause such 409A Payment to fail to comply with
Code Section 409A. To the extent that any payments or benefits under this
Agreement are intended to be exempt from Code Section 409A as a short-term
deferral pursuant to Treasury Regulations §1.409A-1(b)(4) or any successor
thereto and require Employee to provide a Release to the Company to obtain such
payments or benefits, any Release required for such payment or benefit must be
provided in the form mutually agreed upon between Employee and the Company or in
the form set forth in Appendix A no later than March 7th of the calendar year
following the calendar year of the Employee's Separation from Service.


(d)No Acceleration; Separate Payments; Termination of Employment. No 409A
Payment payable under this Agreement shall be subject to acceleration or to any
change in the specified time or method of payment, except as otherwise provided
under this Agreement and consistent with Code Section 409A. If under this
Agreement, a 409A Payment is to be paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment. Notwithstanding anything contained in this Agreement to the contrary,
the date on which a Separation from Service occurs shall be treated as the
termination of employment date for purposes of determining the timing of
payments under this Agreement to the extent necessary to have such payments and
benefits under this Agreement be exempt from the requirements of Section 409A of
the Code or comply with the requirements of Code Section 409A.


(e)Cooperation. If the Company or Employee determines that any provision of this
Agreement is or might be inconsistent with the requirements of Code Section
409A, the parties shall attempt in good faith to agree on such amendments to
this Agreement as may be necessary or appropriate to avoid subjecting Employee
to the imposition of any additional tax under Code Section 409A without changing
the basic economic terms of this Agreement. Notwithstanding the foregoing, no
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with Code Section 409A from Employee or any
other individual to the Company. This Section 21 is not intended to impose any
restrictions on payments or benefits to Employee other than those otherwise set
forth in this Agreement or required for Employee not to incur additional tax
under Code Section 409A and shall be interpreted and operated accordingly. The
Company to the extent reasonably requested by Employee shall modify this
Agreement to effectuate the intention set forth in the preceding sentence.


(Signature Page to Follow)


    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


 
VENTAS, INC.


By: /s/ Raymond J. Lewis
Title:Executive Vice President and
Chief Investment Officer




EMPLOYEE:


/s/ John D. Cobb
John D. Cobb
 
 







--------------------------------------------------------------------------------




APPENDIX A


RELEASE AND WAIVER OF CLAIMS
This Release and Waiver of Claims (“Release”) is made as of this ___ day of
______________, _______, by and between Ventas, Inc., a Delaware corporation
(the “Company”) and John D. Cobb (“Employee”).
WHEREAS, the Company and Employee entered into an Employment Agreement, dated as
of October 27, 2010 (the “Agreement”);
WHEREAS, Employee's employment with the Company has terminated; and
WHEREAS, in connection with the termination of Employee's employment, under the
Agreement, Employee is entitled to certain payments and other benefits.
NOW, THEREFORE, in consideration of the payments and other benefits, if any, due
Employee under the Agreement (“Severance Payments”), the Company and Employee
hereby agree as follows:
1.    Except as specifically provided herein, Employee, for Employee and
Employee's heirs, agents, executors, successors, assigns, legal representatives,
personal representatives, and administrators (collectively, the “Related
Parties”), intending to be legally bound, does hereby RELEASE AND FOREVER
DISCHARGE the Company, its agents, affiliates, subsidiaries, parents, joint
ventures, and its and their respective officers, directors, shareholders,
employees, predecessors, and partners, and its and their respective successors
and assigns, heirs, executors, and administrators (collectively, “Releasees”)
from all causes of action, suits, debts, claims obligations, and demands of
every kind and nature whatsoever in law or in equity, known or unknown, which
Employee ever had, now has, or hereafter may have, or which the Related Parties
may have, by reason of any matter, cause or thing whatsoever, at any time prior
to the execution of this Release and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to the
Agreement, Employee's employment relationship with Company, the terms and
conditions of that employment relationship, and the termination of that
employment relationship, including, but not limited to the following: claims or
demands related to salary, bonuses, commissions, stock, stock options, any other
ownership interests in the Company, paid time off, fringe benefits, expense
reimbursements, sabbatical benefits, severance benefits, or any other form of
compensation or equity; any claims arising under the Age Discrimination in
Employment Act (“ADEA”), as amended, 29 U.S.C. § 621 et seq., the Older Worker's
Benefit Protection Act, 29 U.S.C. § 626(0(1), Title VII of The Civil Rights Act
of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1871,
the Civil Rights Act of 1991, the Americans with Disabilities Act, 42 U.S.C. §
12101-12213, the Rehabilitation Act, the Family and Medical Leave Act of 1993
(“FMLA”), 29 U.S.C. § 2601 et seq., the Fair Labor Standards Act; any other
claims under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized; claims for wrongful discharge,
discrimination, fraud, defamation, harassment, emotional distress, or breach of
the implied covenant of good faith and fair dealing; and any claims for
attorneys' fees and costs. This Release does not apply to any claims that cannot
be released or waived by law or to claims for the following: payments and
benefits to Employee provided for under the Agreement or any employee benefit
plan or equity plan of the Company in which Employee is a participant,
including, without limitation, any options, stock or other equity awards that
are vested (including those that vested as a result of Employee's termination of
employment), or payment of any benefits to which Employee may be entitled under
a Company sponsored tax qualified retirement or savings plan; any rights of
Employee to indemnification under the Certificate of Incorporation or by-laws of
the Company, the Agreement or other agreement between Employee and the Company;
or any rights of Employee under any directors' and officers' liability insurance
policy maintained by the Company. Except as specifically provided herein, it is
expressly understood and agreed that this Release shall operate as a clear and
unequivocal waiver by Employee of any claim for accrued or unpaid wages,
benefits or any other type of payment other than as provided to Employee under
the Agreement or any employee benefit plan or equity plan of the Company in
which Employee is a participant. It is the intention of the parties to make this
Release as broad and as general as the law permits as to the claims released
hereunder.
2.    Employee further agrees and recognizes that Employee has permanently and
irrevocably severed Employee's employment relationship with the Company, that
Employee shall not seek employment at any time in the future with the Company or
any entity with which the Company is consolidated for financial reporting
purposes, and that the Company has no obligation to employ Employee in the
future.
3.    Employee agrees that no promise or inducement to enter into this Release
has been offered or made except as set forth herein and that Employee is
entering into this Release without any threat or coercion and without reliance
on any statement




--------------------------------------------------------------------------------




or representation made on behalf of the Company or by any person employed by or
representing the Company, except for the written provisions and promises
contained in this Release.
4.    The parties agree that damages incurred as a result of a breach of this
Release will be difficult to measure. It is, therefore, further agreed that, in
addition to the remedy set forth in Section 6(h) or any other remedies,
equitable relief will be available in the case of a breach of this Release. It
also is agreed that, in the event Employee files a claim against the Company
(other than a charge before the EEOC) with respect to a claim released by
Employee herein, the Company may withhold, retain, or require reimbursement of
the Severance Payments.
5.    The parties agree and acknowledge that this Release, and the settlement
and termination of any asserted or unasserted claims against the Releasees
pursuant to the Release, are not and shall not be construed to be an admission
of any violation of any federal, state or local statute or regulation, or of any
duty owed by any of the Releasees to Employee.
6.    Employee certifies and acknowledges:
(a)    Employee has read the terms of this Release, and Employee understands its
terms and effects, including the fact that Employee has agreed to RELEASE AND
FOREVER DISCHARGE all Releasees from any legal action or other liability of any
type related in any way to the matters released pursuant to this Release other
than as provided in the Agreement and in this Release;
(b)    Employee has signed this Release voluntarily and knowingly in exchange
for the Severance Payments and other consideration described herein, which
Employee acknowledges is adequate and satisfactory to Employee and which
Employee acknowledges is in addition to any other benefits to which Employee is
otherwise entitled;
(c)    Employee has been and is hereby advised in writing to consult with an
attorney prior to signing this Release and Employee has had the opportunity to
seek legal counsel in connection with this Release;
(d)    Employee does not waive rights or claims that may arise after the date
this Release is executed;
(e)    Employee has been informed that Employee has the right to consider this
Release for a period of [21] [45] days from receipt, and Employee has signed on
the date indicated below after concluding that this Release is satisfactory to
Employee;
(f)    Neither the Company, nor any of its directors, employees, or attorneys,
has made any representations to Employee concerning the terms or effects of this
Release other than those contained herein;
(g)    Employee has not filed a charge, lawsuit or any other claim (and will not
hereafter file a charge, lawsuit or any other claim (other than a charge before
the EEOC)) against the Company relating to Employee's employment and/or
cessation of employment with the Company or otherwise involving facts that
occurred on or prior to the date that Employee has signed this Release, other
than a lawsuit or claim that the Company has failed to pay Employee the
Severance Payments or benefits due under any employee benefit plan or equity
plan of the Company in which Employee is a participant; and
(h)    If Employee commences, continues, joins in, or in any other manner
attempts to pursue a recovery for any claim released herein against any of the
Releasees, or otherwise violates the terms of this Release, (i) Employee will
cease to have any further rights to Severance Payments from the Company, and
(ii) Employee shall be required to return any Severance Payments made to
Employee by the Company (together with interest thereon). A claim that would be
expressly permitted by the terms of this Release were it successful will not be
deemed a violation of this Release even if such claim is unsuccessful, provided
that such claim is made in good faith. In addition, this Release is not intended
and does not limit Employee's right to file a charge with or participate in an
investigative proceeding of the EEOC.
Employee acknowledges that Employee may later discover facts different from or
in addition to those which Employee knows or believes to be true now, and
Employee agrees that, in such event, this Release shall nevertheless remain
effective in all respects, notwithstanding such different or additional facts or
the discovery of those facts.
7.    This Release may not be introduced in any legal or administrative
proceeding, or other similar forum, except one concerning a breach of this
Release.
8.    If all or any part of this Release is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other portion of this Release. Any section
or a part of a section declared




--------------------------------------------------------------------------------




to be unlawful or invalid shall, if possible, be construed in a manner which
will give effect to the terms of the section to the fullest extent possible
while remaining lawful and valid.
9.    This Release shall not be altered, amended, or modified except by written
instrument executed by the Company and Employee. A waiver of any portion of this
Release shall not be deemed a waiver of any other portion of this Release.
10.    This Release may be executed in several counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same instrument.
11.    This Release shall be governed by and construed and interpreted in
accordance with the laws of the State of Kentucky without regard to its choice
of law principles.
12.    Employee also understands that Employee has the right to revoke this
Release within seven (7) days after execution, and that this Release will not
become effective or enforceable until the revocation period has expired, by
giving written notice by regular mail and facsimile to the following:
Ventas, Inc.
Sr. Vice President - Human Resources
111 South Wacker Drive, Suite 4800
Chicago, Illinois 60606
Telephone No.: (312) 660-3890
Fax No.: (312) 660-3891
(Signature Page to Follow)






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
execute the foregoing Release and Waiver of Claims.
 
JOHN D. COBB
 
 
 
 
 
Date:
 
 
 
 
 
VENTAS, INC.
 
 
By:
 
 
Title:
 
 
Date:
 







